              Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 1 of 20



TARTER KRINSKY & DROGIN LLP
Richard C. Schoenstein
Jonathan E. Temchin
1350 Broadway
New York, New York 10018
Tel.: (212) 216-8000
Facsimile: (212) 216-8001
Email: rschoenstein@tarterkrinsky.com
Email: jtemchin@tarterkrinsky.com

Attorneys for Plaintiff, Holborn Corporation

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HOLBORN CORPORATION,
                                                                    Civil Action No.:
                                       Plaintiff,
                                                                    COMPLAINT
                           -against-

 WEATHERLY J. RAMSDELL a/k/a
 WEATHERLY J. HAMMOND,

                                       Defendant.


         Plaintiff Holborn Corporation (“Plaintiff”), by and through its attorneys, Tarter Krinsky &

Drogin LLP, as and for its Complaint against Defendant Weatherly J. Ramsdell a/k/a Weatherly J.

Hammond (“Defendant”), alleges and states as follows:

                                       NATURE OF THE ACTION

         1.        This action seeks to stop Defendant, Plaintiff’s former Vice President and Director

of Marketing and Media Relations, from diverting Plaintiff’s existing clients to Defendant’s new

employer, Willis Re, Inc. (“Willis Re”), Plaintiff’s direct competitor in the reinsurance brokerage

industry, and from misappropriating Plaintiff’s confidential information, in direct violation of her

contractual post-employment obligations to Plaintiff.




{Client/086645/1/02103655.DOCX;1 }
              Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 2 of 20



         2.        As set forth in greater detail below, during her time as Plaintiff’s employee and as

a condition of receiving substantial additional remuneration, Defendant entered into an Amended

Loyalty Agreement, dated December 29, 2010 (the “Amended Loyalty Agreement”), pursuant to

which Defendant agreed to certain restrictive covenants, including, among other things, not to

induce or seek to influence existing clients of Plaintiff to discontinue or reduce their business

relationship with Plaintiff, to solicit, accept, or facilitate the acceptance of any reinsurance broking

or services business from Plaintiff’s existing or target clients, or to assist or cause any person or

entity to engage in any of the prohibited actions, for a period of 18 months following the

termination of her employment (the “Client Restrictions”), and not to use or disclose Plaintiff’s

Confidential Information (as defined in the Loyalty Agreement) at any time (the “Confidentiality

Provisions”).

         3.        Defendant voluntarily resigned her employment with Plaintiff on or about August

2, 2019. In early 2020, she became employed by Willis Re (a direct competitor of Plaintiff) in the

position of Senior Vice President performing the same or similar functions as she did with Plaintiff.

Shortly thereafter, Plaintiff’s long-standing client, New York Property Insurance Underwriting

Association (“NYPIUA”), terminated its business relationship with Plaintiff, under circumstances

that make it apparent that Plaintiff induced and/or influenced NYPIUA to do so, and/or solicited,

accepted or facilitated the acceptance of reinsurance business from NYPIUA, and/or otherwise

violated the Client Restrictions in the course of bringing NYPIUA to Willis Re and working on

the engagement.




{Client/086645/1/02103655.DOCX;1 }                  2
              Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 3 of 20



         4.        Defendant’s breach of her contractual obligations and duties has caused Plaintiff to

sustain substantial monetary damages totaling well into the millions of dollars, as well as

irreparable injury that can only be addressed through injunctive relief. Defendant has violated the

Client Restrictions under circumstances that demonstrate a high risk of both further violations and

violations of the Confidentiality Provisions, such that Plaintiff’s rights can only be protected by

provisional and final injunctive relief from this Court. Plaintiff brings this action to enforce its

rights under both law and equity.

                                            THE PARTIES

         5.        Plaintiff was and is a corporation duly organized and existing under the laws of the

State of Delaware with a place of business located at 180 Maiden Lane, in the City of New York,

New York 10038.

         6.        Upon information and belief, Defendant was and is a natural person residing at 79

Valley Road, Westport, Connecticut 06880.

                                     JURISDICTION AND VENUE

         7.        Defendant is subject to personal jurisdiction in this Court pursuant to New York

Civil Practice Law and Rules §§ 301 and 302 because: (a) Defendant transacts substantial business

in the State of New York; (b) this action arises out of conduct performed in the State of New York;

and (c) Defendant in the Amended Loyalty Agreement agreed that any lawsuit between the parties

concerning the Amended Loyalty Agreement and/or arising out of Defendant’s employment “shall

be commenced and maintained in a court of competent jurisdiction in the State of New York.”

         8.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 based on

the complete diversity of Plaintiff and Defendant and because the amount in controversy exceeds

$75,000.00.




{Client/086645/1/02103655.DOCX;1 }                  3
              Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 4 of 20



         9.        Venue of this action is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b)(2) because Defendant purposefully directed her business conduct within and towards

this judicial district and because a substantial part of the events at issue in this action occurred in

this judicial district.

                                     FACTS COMMON TO ALL COUNTS

Plaintiff’s Business

         10.       Plaintiff has been in the insurance brokerage business for one hundred years, and

has become a global leader in the industry through its steadfast commitment to client development,

providing exceptional services and investing incalculable resources maintaining and fostering

client relationships over the long-term; indeed, strengthening long-term client relationships is a

“cornerstone” of Plaintiff’s “mission,” as it touts on its website.

         11.       Plaintiff offers insurance brokerage products, tools and services to its clients,

including, without limitation, reinsurance brokering services and reinsurance intermediary,

actuarial and analytical services; and in connection therewith has expended substantial resources

in developing and maintaining its confidential and proprietary business information. The vast

majority of Plaintiff’s business is in the reinsurance field.

         12.       The reinsurance brokerage business is dominated by three companies who

collectively earn as much as $4 billion in annual revenues. On information and belief, Willis Re

is one of those companies, operating internationally with more than 1,400 employees. Willis Re

is owned by Willis Towers Watson, a NASDAQ-listed international insurance company with

45,000 employees. By contrast, Plaintiff is an employee-owned company with only 72 employees

and offices only in the United States.




{Client/086645/1/02103655.DOCX;1 }                 4
             Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 5 of 20



         13.       Plaintiff can only compete with companies like Willis Re through the dedicated

performance of Plaintiff’s highly skilled employees and through strategies developed over the

years to enable Plaintiff to offer highly competitive reinsurance brokerage services. Thus, Plaintiff

employs proprietary methodologies to assist in placing reinsurance coverage on behalf of its clients

and, thereby, to enable Plaintiff to maintain a competitive position in the reinsurance field. These

strategies have also allowed Plaintiff to remain an independent brokerage while similarly sized

competitors have been subsumed or acquired, leading to less choice for those companies

purchasing reinsurance.

         14.       As a core component of its business model, Plaintiff places special emphasis on

employee development and growth. Towards that end, Plaintiff implemented an Employee Stock

Ownership Plan (“ESOP”), by which Plaintiff’s employees have effectively become the

company’s shareholders, thereby having a direct and meaningful stake in the company’s success.

Plaintiff also has a phantom stock program that rewards additional compensation to key employees

who are instrumental in developing and retaining the company’s clients.

Defendant’s Employment and Agreements

         15.       Defendant began her employment with Plaintiff in entry-level position as a

Reinsurance Analyst right after graduating from college in or around May 2000. Defendant

received the full panoply of benefits extended to employees, including the right to participate in

the ESOP with rights that vest over time.

         16.       As Defendant gained more experience, responsibility and senior-level status,

Plaintiff and Defendant entered into a written Phantom Stock Award, made as of March 1, 2009

(the “2009 PSA”) so that she could receive additional compensation for her services. This is a




{Client/086645/1/02103655.DOCX;1 }                5
             Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 6 of 20



special incentive awarded in addition to ESOP rights to certain high-level employees providing

key services for Plaintiff.

         17.       Under the 2009 PSA, Defendant received certain phantom stock rights with respect

to shares of Series B Common Stock of the company, which after vesting would be payable to

Defendant upon the happening of enumerated events, one of which being the termination of her

employment with the company.

         18.       Simultaneous with her execution of the 2009 PSA, Defendant and Plaintiff entered

into a Loyalty Agreement, made as of March 1, 2009 (the “Original Loyalty Agreement”), which

sets forth certain restrictive covenants and prohibits against Defendant’s use of confidential

information following the termination of her employment.

         19.       The Original Loyalty Agreement further provides, among other things, that “in

connection with the grant of phantom stock to Employee [Defendant] under the Phantom Stock

Award dated March 1, 2009, which Employee [Defendant] recognizes may have very substantial

value to him/her, Employee [Defendant] has agreed to enter into this loyalty agreement.”

         20.       Plaintiff and Defendant entered into an Amendment to Phantom Stock Award

Agreement, signed and dated by Defendant on December 29, 2010 (the “PSA Amendment”),

amending certain provisions of the 2009 PSA.

         21.       Simultaneous with her execution of the PSA Amendment, Defendant signed the

Amended Loyalty Agreement, wherein Defendant once again acknowledged that the 2009 PSA

provide her with “very substantial financial value.”

         22.       Section 2 of the Amended Loyalty Agreement sets forth strict obligations upon

Defendant to maintain and not to misuse Plaintiff’s Confidential Information (the “Confidentiality

Provisions”); specifically, Section 2(a) of the Amended Loyalty Agreement provides:




{Client/086645/1/02103655.DOCX;1 }                 6
             Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 7 of 20



         Employee acknowledges that in connection with his/her employment by the
         Company, Employee has acquired (and will continue to acquire) and has made use
         of (and will continue to make use of) confidential information and trade secrets
         (“Confidential Information”) belonging to the Company including but not limited
         to the Company's business, financial statements, internal memoranda, reports,
         customer lists, customer information, financial analyses, risk and actuarial
         analyses, plans, proposals, work product, and other materials and records not
         widely known in the industry. In order for the Company to protect its Confidential
         Information, Employee agrees that he/she will not, directly or indirectly, during
         his/her employment by the Company and thereafter for so long as any such
         Confidential Information shall remain confidential, use such Confidential
         Information or disclose, transmit, divulge, or disseminate to anyone any
         Confidential Information, except in connection with and in furtherance of
         his/her diligent and faithful performance of Employee's duties as an employee
         of the Company or (to the extent applicable) as an officer or director of the
         Company.

(emphasis added.)

         23.        Section 2(c) of the Amended Loyalty Agreement sets forth the definition of

Confidential Information as:

         The term “Confidential Information” in this Agreement is intended to be construed
         in its broadest possible meaning, and includes all such information in any and all
         forms, whether written, oral, or electronic, on a computer, tape, chip, disk, drive,
         card, memory device, or in any other form, whether prepared by Employee, by the
         Company, or by others, and includes all originals, summaries, portions, and copies
         of any and all such information. All Confidential Information is and remains the
         exclusive property of the Company, including all work product and working papers
         prepared by Employee or other Company employees.

         24.       Defendant was privy to Confidential Information during her employment with

Plaintiff.     Among other things, she was fully familiar with the proprietary methodologies

developed by Plaintiff to place reinsurance coverage for its clients, the identity of those clients and

the specifics of their reinsurance programs, the cost of reinsurance placed for Plaintiff’s clients,

including the identities of Plaintiff’s employees assigned to service each client account, and the

compensation structure for Plaintiff’s brokers and other employees, all of which is highly

confidential and maintained in secrecy by Plaintiff. The disclosure of such information to




{Client/086645/1/02103655.DOCX;1 }                7
             Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 8 of 20



Plaintiff’s competitors – especially a large competitor like Willis Re – would seriously jeopardize

Plaintiff’s competitive position in the reinsurance field.

         25.       Section 5 of the Amended Loyalty Agreement sets forth restrictions on Defendant’s

ability to solicit and divert Plaintiff’s existing and prospective clients for a period of 18 months

following the termination of her employment (the “Client Restrictions”), providing in Section 5(a):

         Except as otherwise provided in subsection (c) below, Employee agrees that during
         his/her employment by the Company and for a period of eighteen (18) months after
         his/her employment terminates with the Company for any reason, whether
         voluntarily or involuntarily, Employee will not, directly or indirectly: (i) induce
         or seek to influence any “Existing Clients” of the Company to discontinue or
         reduce their business relationship with the Company, except if directed in
         writing to do so by the Chief Operating Officer of the Company, (ii) solicit,
         accept, or facilitate the acceptance of any reinsurance broking or services
         business from any “Existing Clients” or “Target Clients” of the Company,
         except for the exclusive benefit of the Company, or (c) assist or cause any
         person or entity to engage in any of the actions in which Employee has agreed
         not to engage under this section.

(emphasis added.)

         26.       Section 5(b) defines “Existing Clients” as “customers of the Company with whom

Employee personally engaged in business dealings or had a business relationship while at the

Company within eighteen (18) months immediately prior to his/her termination of employment,”

which plainly includes NYPIUA.

         27.       Pursuant to Section 9 of the Amended Loyalty Agreement, Defendant

acknowledges and agrees that the restrictive covenants set forth in Section 5, including the Client

Restrictions, “are reasonable as to time, scope and the area covered” and “necessary to protect the

legitimate business interests of the Company, not against the public interest, and do not place an

unreasonable burden on the Employee.”




{Client/086645/1/02103655.DOCX;1 }                 8
             Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 9 of 20



         28.       Section 7(a) of the Amended Loyalty Agreement requires Defendant to notify her

new employers of the restrictive covenants set forth in the Amended Loyalty Agreement for 18

months after the termination of her employment with Plaintiff, providing:

         Should Employee seek employment with or seek to provide services to another
         employer or person during his/her employment with the Company or within
         eighteen (18) months thereafter, Employee agrees to disclose to his/her
         prospective new employer, prior to accepting an oral or written offer of
         employment, the obligations and restrictions described in sections 1 through 6
         of this Agreement as they relate to Confidential Information, return of all
         Company property, limited period of non-competition, limited restrictions
         regarding Company customers, and no solicitation or employment of Company
         employees.

(emphasis added.)

         29.       Pursuant to Section 7(b) of the Amended Loyalty Agreement, Defendant is required

to notify Plaintiff of any new employment in the reinsurance brokerage business for 18 months

after the termination of her employment with Plaintiff, providing:

         Employee agrees that, during his/her employment and for eighteen (18) months
         after termination of Employee's employment for any reason, Employee shall
         immediately notify the Chief Operating Officer of the Company in writing of the
         name and address of (i) any and all employers with whom he/she has accepted
         employment (whether orally or in writing) in the reinsurance or reinsurance
         brokerage business, and (ii) the name and address of any and all other
         companies or persons in the reinsurance or reinsurance brokerage business
         with whom Employee has been retained (whether orally or in writing) as an
         employee, officer, director, agent, consultant, independent contractor, or in
         any other similar role). Employee acknowledges that the Company may advise
         any such new employer or any such company or person of the existence and terms
         of Employee's obligations and restrictions under this Agreement, and Employee
         hereby authorizes the Company to do so.

(emphasis added.)

         30.       Under Section 8(a) of the Amended Loyalty Agreement, Defendant acknowledges

that her breach of the restrictive covenants could result in irreparable harm to the company and




{Client/086645/1/02103655.DOCX;1 }                 9
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 10 of 20



authorizes Plaintiff to seek appropriate injunctive relief without the posting of a bond or other

security, providing:

         In the event of a breach or threatened breach of any of the sections of this
         Agreement, it is understood that the Company shall be entitled to seek from a
         court a temporary restraining order, preliminary injunction, permanent
         injunction, and/or any other form of equitable relief (without the requirement
         of posting a bond or other security). These rights and remedies shall be in addition
         to any other legal, equitable, and contractual rights and remedies, including but not
         limited to (i) those set forth in subsections (b) and (c) below, and (ii) compensatory
         and punitive damages against the Employee, for any breach or threatened breach of
         any of the sections of this Agreement or for any violation of the Company's rights
         or the Employee's duties or obligations to the Company or for any violation of law.

(emphasis added.)

         31.        Pursuant to Section 8(b) of the Amended Loyalty Agreement, in the event of

Defendant’s material breach of the confidentiality and non-solicitation restrictions, Plaintiff may

elect to the treat the Amended Loyalty Agreement, the 2009 PSA and the PSA Amendment “as

null and void” and has “no obligation not make any payment” thereunder.

         32.       Paragraph 8(c) of the Amended Loyalty Agreement provides, in relevant part, that

“in any judicial proceeding brought by the Company for a breach of threatened breach of this

Agreement, the prevailing party shall also be entitled to be reimbursed by the other party for its

reasonable attorneys’ fees, expenses, and costs.”

         33.       In early 2014, Plaintiff extended additional incentive benefits in the form of stock

appreciation rights to Defendant; and accordingly, Plaintiff and Defendant entered into a written

Stock Appreciation Rights Grant, entered into as of March 1, 2014 (the “2014 SAR”), pursuant to

which Plaintiff granted to Defendant certain shares of common stock of the company at a base

price that vest over time.

         34.       In early 2015, Plaintiff once again extended additional incentive benefits to

Defendant in the form of stock appreciation rights; and accordingly, Plaintiff and Defendant



{Client/086645/1/02103655.DOCX;1 }                  10
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 11 of 20



entered into a written Stock Appreciation Rights Grant, entered into as of March 1, 2015 (the “2015

SAR”), pursuant to which Plaintiff granted to Defendant certain shares of common stock of the

company at a base price that vest over time.

         35.       Plaintiff and Defendant entered into a Mutual Consent to Cancellation of Stock

Appreciation Rights Awards and Issuance of New Awards, dated December 14, 2017 (the “Mutual

Consent”), pursuant to which Plaintiff cancelled the SARs and issued New Awards to Defendant

under terms more favorable to Defendant.

         36.       The Mutual Consent states, among other things, that “[i]n consideration of the

issuance of the New Award, the Participant [Defendant] agrees to reaffirm the terms of the Loyalty

and the any Amended Loyalty Agreements.”

         37.       Paragraph 5 of the Mutual Consent states that Defendant “acknowledges that, as

part of the consideration for the New Awards, he/she is or will be entering into a Re-Affirmation

of Loyalty/Amended Loyalty Agreement … contemporaneously with the issuance of the New

Award.”

         38.       Simultaneously with her execution of the Mutual Consent, Defendant entered into

a Re-Affirmation of Loyalty/Amended Loyalty Agreement(s), made December 14, 2017 (the

“Reaffirmation”).

         39.       Paragraph 1 of the Reaffirmation provides that Defendant “hereby re-affirms the

terms and conditions of any and all such Loyalty Agreements and Amended Loyalty Agreements

he/she has agreed to and re-affirmed, including [the Original Loyalty Agreement and the Amended

Loyalty Agreement], and commits to honor same.”




{Client/086645/1/02103655.DOCX;1 }                11
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 12 of 20



         40.       Paragraph 2 of the Reaffirmation states that Plaintiff “accepts such re-affirmation

by Employee as consideration for the issuance of such new Stock Appreciation Rights Grant(s)”

as set forth in the Mutual Consent.

         41.       As Plaintiff heaped compensation, benefits, promotions in title and additional

responsibilities upon Defendant, Defendant eventually was given primary client management and

interfacing responsibility with many of Plaintiff’s long-term and most valuable accounts, including

NYPIUA, who was an important client for many years prior.

Defendant’s Departure

         42.       Defendant voluntarily resigned her employment with Plaintiff on or about August

2, 2019, and Plaintiff continued to service NYPIUA’s account as it had in the past.

         43.       At the time, Defendant represented that she was leaving to work as an underwriter

at an insurance company, and not as a reinsurance broker, therefore in a capacity that would not

compete in any way with the business of Plaintiff and would not have put her in a position to seek

business from the clients of Plaintiff.

         44.       In connection with her departure, Defendant received substantial compensation and

benefits, including, without limitation: (a) the immediate vesting of Stock Appreciation Rights

payments under the New Awards in the amount of $85,680.00; (b) annual installment payments

of $9,568.75 over a five year term for a total amount of $47,843.75 pursuant to a Synthetic Equity

Promissory Note, reflecting payments for the phantom stock that she acquired under the 2009 PSA

and PSA Amendment, the first installment of which has already been paid; (c) a rollover of

$1,069,530.55 under Defendant’s ESOP to a new retirement account of her choosing; and (d)

payment of an additional bonus of $7,500.00.




{Client/086645/1/02103655.DOCX;1 }                 12
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 13 of 20



Defendant’s Misconduct

         45.       On information and belief, in early 2020, and without any notice to Plaintiff,

Defendant accepted the position of Senior Vice President with Willis Re.

         46.       Willis Re is a direct competitor of Plaintiff in the reinsurance brokerage industry,

offering virtually identical products, tools and services as Plaintiff, and servicing the same or

similar clientele in the same geographical regions as Plaintiff, including, without limitation, the

State and City of New York.

         47.       As a Senior Vice President with Willis Re, Defendant’s job responsibilities almost

certainly include acting as a lead client-facing representative on behalf of the company, which is

the role she held with Plaintiff immediately prior to the termination of her employment.

         48.       Upon information and belief, Defendant breached Section 7(a) of the Amended

Loyalty Agreement by failing to provide Willis Re with the requisite notice of the restrictive

covenants prior to her accepting Willis Re’s offer of employment.

         49.       In commencing employment with Willis Re, Defendant breached Section 7(b) of

the Amended Loyalty Agreement by failing to notify Plaintiff in writing of “the name and address

of any and all other companies or persons in the reinsurance or reinsurance brokerage business

with whom [Defendant] has been retained.”

         50.       On May 19, 2020, Plaintiff was notified by NYPIUA that NYPIUA is terminating

its relationship with Plaintiff after many years of dedicated service, exemplary results and

substantial revenue earned by Plaintiff, and would immediately be moving its business to Willis

Re. The termination of NYPIUA’s relationship with Plaintiff was disclosed in a phone call from

NYPIUA’s President, who initially informed Plaintiff’s CEO that NYPIUA was “moving its

business to Weatherly.” Plaintiff’s CEO immediately raised the issue of the Client Restrictions,




{Client/086645/1/02103655.DOCX;1 }                  13
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 14 of 20



upon which NYPIUA’s President changed his tune, stating that NYPIUA was “going to Willis.”

NYPIUA’s President spoke later the same day with Plaintiff’s President, again making comments

suggesting that Defendant had been involved in the decision to move the business from Plaintiff

to Willis Re, and offered thin justifications for the sudden move after 14 years of doing business

with Plaintiff.

         51.       The timing of the move, the comments of NYPIUA’s President and the manner in

which Willis Re undertook to transition the account all demonstrate that Defendant must have been

involved in moving the account. Any such involvement was in direct violation of the Client

Restrictions in the Amended Loyalty Agreement, because Defendant induced and/or influenced

NYPIUA to terminate its relationship with Plaintiff, and/or solicited, accepted or facilitated the

acceptance of NYPIUA’s business at Willis Re, and/or assisted Willis Re in moving the NYPIUA

account away from Plaintiff.

         52.       Because it is apparent that Defendant was involved in poaching the NYPIUA

account, in violation of her contractual obligations, Plaintiff could only assume that she also used

and/or disclosed Confidential Information in violation of the Confidentiality Provisions. The

disclosure to Willis Re of items such as the proprietary methodologies developed by Plaintiff to

place reinsurance coverage for its clients, the identity of those clients and the specifics of their

reinsurance programs, the cost of reinsurance placed for Plaintiff’s clients, including the identities

of Plaintiff’s employees assigned to service each client account, or the compensation structure for

Plaintiff’s brokers and other employees, would enable Defendant and Willis Re to unfairly

compete for business with Plaintiff and would cause extensive and irreversible damage to

Plaintiff’s business prospects.




{Client/086645/1/02103655.DOCX;1 }               14
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 15 of 20



         53.       As a direct consequence of Defendant’s breaches of the Amended Loyalty

Agreement, Plaintiff has suffered, and continues to suffer irreparable harm. The loss of a major

client like NYPIUA is devastating for Plaintiff and its employees – who share in the profits and

losses of Plaintiff and are therefore directly impacted by such a loss in revenues – and the long-

term threat posed by additional client losses and the illicit use and disclosure of Confidential

Information is a matter of great concern and urgency.

         54.       Accordingly, by this action, Plaintiff seeks to enforce the Amended Loyalty

Agreement, by restraining and enjoining Defendant from further actions contrary to the Client

Restrictions, both with respect to Willis Re and as they may pertain to other Existing Clients or

Target Clients, or from using or disclosing Plaintiff’s Confidential Information. Plaintiff also

seeks to recover appropriate compensatory and punitive damages arising from Defendant’s

egregious, willful and deceitful conduct, as well as the reimbursement of Plaintiff’s reasonable

attorneys’ fees, expenses and costs under Section 8(c) of the Amended Loyalty Agreement.

                                                   COUNT I
                                     (Breach of Amended Loyalty Agreement)

         55.       Plaintiff restates and realleges each and every allegation in the foregoing

paragraphs as if the same were set forth herein.

         56.       The Amended Loyalty Agreement constitutes a valid and binding contract upon

Plaintiff and Defendant.

         57.       Plaintiff has fully performed its obligations under the Amended Loyalty

Agreement.

         58.       As set forth above, the Amended Loyalty Agreement sets forth certain restrictive

covenants regarding the use of Plaintiff’s Confidential Information and Plaintiff’s existing and

prospective clients.



{Client/086645/1/02103655.DOCX;1 }                    15
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 16 of 20



         59.       Defendant’s obligations under the Amended Loyalty Agreement are not overly

broad, nor are they the result of duress or coercion; indeed, Defendant acknowledged and agreed

in Section 9 that the restrictive covenants are “reasonable as to time, scope, and the area covered,

not against the public interest, and do not place an unreasonable burden” on Defendant.

         60.       To the extent that Defendant’s obligations under the Amended Loyalty Agreement

are deemed to be overly broad, Plaintiff is entitled to “blue penciling” of the Amended Loyalty

Agreement to preserve Defendant’s essential obligations.

         61.       All conditions required by the Amended Loyalty Agreement for Defendant’s

performance have occurred.

         62.       Defendant materially breached Sections 2(a) and 5(a) of the Amended Loyalty

Agreement (the Confidentiality Provisions and the Client Restrictions) by using or disclosing

Plaintiff’s Confidential Information and by, directly or indirectly: (a) inducing or seeking to

influence Plaintiff’s Existing Clients, including NYPIUA, to discontinue or reduce their business

relationship with Plaintiff; (ii) soliciting, accepting or facilitating the acceptance of reinsurance

broker or services business from Plaintiff’s Existing Clients, including NYPIUA, and Target

Clients; and/or (iii) assisting or causing any person or entity to engage in any of the foregoing

actions, including Willis Re.

         63.       Upon information and belief, Defendant materially breached Section 7(a) of the

Amended Loyalty Agreement by failing to provide Willis Re with the requisite notice of the

restrictive covenants prior to her accepting Willis Re’s offer of employment.

         64.       Defendant materially breached Section 7(b) of the Amended Loyalty Agreement

by failing to notify Plaintiff in writing of “the name and address of any and all other companies or




{Client/086645/1/02103655.DOCX;1 }               16
             Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 17 of 20



persons in the reinsurance or reinsurance brokerage business with whom [Defendant] has been

retained.”

         65.       Defendant’s actions as aforesaid were committed knowingly, willfully and in

conscious disregard of Plaintiff’s rights.

         66.       The full extent of Defendant’s breach of the Amended Loyalty Agreement is not

known to Plaintiff at this time. Discovery is necessary to unveil the degree to which Defendant

has breached the Amended Loyalty Agreement.

         67.       As a direct and proximate result of Defendant’s breach of the Amended Loyalty

Agreement, Plaintiff has suffered direct financial and other business injury, and it will continue to

suffer such harm unless Defendant is enjoined and restrained by this Court.

                                               COUNT II
                                         (Tortious Interference)

         68.       Plaintiff restates and realleges each and every allegation in the foregoing

paragraphs as if the same were set forth herein.

         69.       Plaintiff has profitable business relationships with its clients. Defendant has direct

knowledge of the existence of those relationships and that, in order to retain and further cultivate

those relationships, Plaintiff must be able to continue to provide value-adding services.

         70.       As set forth above, Defendant has intentionally and tortiously interfered with those

relationships, including, without limitation, Plaintiff’s business relationship with NYPIUA.

         71.       As a direct and proximate result of Defendant’s breach of the Amended Loyalty

Agreement, Plaintiff has suffered direct financial and other business injury, and it will continue to

suffer such harm unless Defendant is enjoined and restrained by this Court.




{Client/086645/1/02103655.DOCX;1 }                  17
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 18 of 20



                                              COUNT III
                             (Misappropriation of Confidential Information)

         72.       Plaintiff restates and realleges each and every allegation in the foregoing

paragraphs as if the same were set forth herein.

         73.       Plaintiff has attempted to prevent disclosure of its Confidential Information.

         74.       Nevertheless, Defendant has knowingly and willfully misappropriated and is

exploiting for her own competitive and economic advantage (personally or on behalf of Willis Re),

Confidential Information of Plaintiff, including, but not limited to, information concerning

Plaintiff’s business strategies, risk and actuarial analyses, client profiles and other materials and

records not widely known in the industry to which Defendant gained access solely through her

engagement and employment at Plaintiff.

         75.       Given her willingness to be involved in inducing, influencing, soliciting, accepting,

facilitating and/or assisting the transfer of accounts from Plaintiff to her new employer, it is

inevitable that Defendant has used and disclosed, or will use and disclose, the misappropriated

Confidential Information in the course of her new role with Willis Re while competing against

Plaintiff for prospective clients and/or trying to poach Plaintiff’s existing clients.

         76.       Defendant’s actions as aforesaid were committed knowingly, willfully and in

conscious disregard of Plaintiff’s rights.

         77.       As a direct and proximate result of Defendant’s breach of the Amended Loyalty

Agreement, Plaintiff has suffered direct financial and other business injury, and it will continue to

suffer such harm unless Defendant is enjoined and restrained by this Court.




{Client/086645/1/02103655.DOCX;1 }                  18
            Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 19 of 20



                                              COUNT IV
                                          (Unfair Competition)

         78.       Plaintiff restates and realleges each and every allegation in the foregoing

paragraphs as if the same were set forth herein.

         79.       Plaintiff’s Confidential Information has been accumulated through great labor and

expense.

         80.       Plaintiff’s Confidential Information is both a benefit to, and property of, Plaintiff

solely

         81.       Defendant has no rights in Plaintiff’s Confidential Information and is

misappropriating same for her commercial advantage over Plaintiff.

         82.       As a direct and proximate result of Defendant’s breach of the Amended Loyalty

Agreement, Plaintiff has suffered direct financial and other business injury, and it will continue to

suffer such harm unless Defendant is enjoined and restrained by this Court.

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

against Defendant as follows:

         A.        For injunctive relief temporarily, preliminarily and/or permanently enjoining

                   Defendant from, directly or indirectly: (a) inducing or seeking to influence any

                   current or prospective client of Plaintiff with whom Defendant worked or had

                   contact with during the term of her employment to discontinue or reduce their

                   business relationship with Plaintiff; (b) soliciting, accepting or facilitating the

                   acceptance of any reinsurance broking or services business from any current or

                   prospective client of Plaintiff with whom Defendant worked or had contact with

                   during the term of her employment; and (c) assisting or causing any person or

                   entity, including, without limitation, Willis Re Inc., to engage in the actions



{Client/086645/1/02103655.DOCX;1 }                  19
              Case 1:20-cv-04045-ER Document 1 Filed 05/26/20 Page 20 of 20



                   identified in above, for 18 months following the issuance of such permanent

                   injunctive relief (as an appropriate toll of the Client Restrictions based on

                   Defendant’s breach);

         B.        For injunctive relief temporarily, preliminarily and/or permanently enjoining

                   Defendant from, directly or indirectly, using, disclosing, transmitting, divulging

                   and/or disseminating Plaintiff’s Confidential Information to any person or entity,

                   including, without limitation, Willis Re;

         C.        An award compensatory damages in an amount to be determined at trial;

         D.        An award of punitive damages in an amount to be determined at trial;

         E.        An award of costs and disbursements of this action, including Plaintiff’s reasonable

                   attorneys’ fees, pursuant to Section 8(c) of the Amended Loyalty Agreement;

         F.        An award of pre and post judgment interest; and

         G.        Such other and further relief as this Court deems just and proper.



Dated: New York, New York
       May 26, 2020                              TARTER KRINSKY & DROGIN LLP
                                                 Attorneys for Plaintiff, Holborn Corporation


                                                    By:
                                                          Richard C. Schoenstein
                                                          Jonathan E. Temchin
                                                          1350 Broadway
                                                          New York, New York 10018
                                                          Tel.: (212) 216-8000
                                                          Facsimile: (212) 216-8001
                                                          Email: rschoenstein@tarterkrinsky.com
                                                          Email: jtemchin@tarterkrinsky.com




{Client/086645/1/02103655.DOCX;1 }                  20
